DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 17 May 2021 is sufficient to overcome the rejection of claims 1-6 based upon Shinohara et al. (US 2016/0230697). Examiner notes that the declaration is persuasive that the HM and HIT ratio of the hard carbon coating may differ based on the method by which such is produced (i.e. the bias voltage and arc discharge current). Accordingly though the prior art discloses the material, thickness, and hydrogen content of the claimed hard carbon coating, it is silent as to the HM/HIT ratio (though such clearly may be inherent to the disclosed invention) and thus fails to explicitly disclose the claimed HM and HIT ratio as the Shinohara reference is silent as to the exact production method including the bias voltage range and arc discharge current range disclosed in the instant application.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
In the instant application were comparative examples 1-5 in the specification manufactured by the same method as examples 1-8? If so please detail such method, and if not please detail any differences. Such information is necessary to ascertain whether the disclosed ion plating method (including at least bias voltage and arc discharge current) is required to manufacture coating of the presently claimed invention.
Does Applicant know of any other methods by which a hard carbon coating having the claimed hydrogen content and thickness and same HM/HIT range can be manufactured? Such information is necessary to ascertain whether the disclosed ion plating method (including at least bias voltage and arc discharge current) is required to manufacture the claimed invention.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  there should be an “and” at the end of line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102080207 in view of CN105555989.
With regards to Claim 1, CN ‘207 discloses a sliding member (see paragraph [0039], etc. of the Examiner provided machine translation (attached hereto) disclosing a piston ring) including a base member (see paragraph [0039], etc. disclosing the main body of the piston ring) and a hard carbon coating (i.e. the DLC/TIAlN/CrN/Cr multilayer superhard film coating and a method of making the same, and specifically discloses the following (see paragraphs [0031]-[0052] of the specification, Examples 1-2, etc.), which examiner notes is a hard carbon coating in at least the DLC (“diamond like carbon”) portion) that is formed on the base member (as disclosed in paragraphs [0039], etc.). The coating is disclosed as formed as follows (see 
CN ‘207 fails to disclose that the DLC coating has a thickness of 3µm or more.
CN ‘989, discloses a cylinder bore and piston ring combination (see Fig. 2a, the applicant provided English language abstract, etc.), and, the following is specifically disclosed (see paragraphs [0025] to [0033], etc. of the Examiner provided machine translation of the specification); The hard carbon film on the outer peripheral sliding surface of the piston ring has a the hydrogen content that is preferably less than 2 atomic% (see paragraph [0016], etc.), a vacuum ion plating method (see paragraphs [0030], etc.) using carbon on an evaporation source is preferably used, and the thickness of the hard carbon film is not particularly limited, and is preferably 0.5 to 10 µm (see paragraph [0016], etc.). 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the layer thickness of the DLC layer of CN ‘207 with 

With regard to claim 2, the combination (CN ‘207) discloses that the HIT is 50 GPa or less (as detailed above as this has the same disclosed composition and is produced by a method that is encompassed in the disclosed method it would have the same HIT. Additionally see paragraphs [0052], etc. disclosing 38.0 ± 0.5 GPa nano-indentation hardness).

With regard to claim 3, the combination (CN ‘989) discloses that the thickness of the hard carbon coating is 5 µm or more (see paragraph [0016], etc.).

With regard to claim 4, the combination (CN ‘207) is silent as to the surface roughness Ra of the hard carbon coating being 0.12 µm or less. However CN ‘989 discloses that the surface roughness of the hard carbon coating should be 0.13 µm or less (which overlaps almost all of the claimed range) and that a lower roughness is desired (see paragraphs [0025], etc.). It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the surface roughness Ra of the hard carbon coating of the combination such that the surface roughness Ra is 0.12 µm or less as taught by CN ‘989. Such a modification would provide a low friction coefficient and excellent wear resistance (See CN ‘989 paragraphs [0025], etc.).

claim 5, the combination (CN ‘207) discloses an intermediate layer (i.e. one or more of the TiAlN/CrN/Cr layers) between the base member and the hard carbon coating (as detailed in paragraphs [0032]-[0037]), the intermediate layer comprising one or more materials selected from among Cr, Ti, Co, V, Mo, and W, and carbides, nitrides, and carbonitrides thereof (i.e. as detailed in paragraphs [0032]-[0037] Cr and Nitrides thereof are disclosed).

With regard to claim 6, the combination (CN ‘207) discloses a piston ring comprising the sliding member of claim 1 (as detailed in paragraphs [0039], etc. and as detailed in the rejection of claim 1 above).

With regard to claim 7, the combination fails to specifically disclose the hard carbon coating has a thickness of 12 µm or more. However as CN ‘989 discloses a similar thickness range (preferably up to 10 µm) and does not particularly discredit a range of 12 µm or more, it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the thickness of the DLC layer to be 12 µm or more as is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Such a modification would have provided the expected benefit of increased wear resistance. 

With regard to claim 8, the combination (CN ‘207) discloses that the hard carbon coating is a diamond-like carbon coating (as disclosed in paragraphs [0038], etc.).

claim 9, the combination (CN ‘207) disclosed that the base member is iron-based (see paragraph [0039], etc. disclosing cast-iron).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675